REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Kabbara et al., US PG Pub. No. 20100171602, teach determining a first powered device and a second powered device share a power source [0036, 0042, fig. 5, as shown in figure device 505 and 507 are connected to the same switch to receive power where it can be determined how much power requested by the shared devices]. 

Ghoshal et al., US PG Pub. No. 20070041387, teach determining an increase in power requirements of the first powered device [0043, a packet is sent by the power device to the PSE t request increase of power by the power source equipment].
first classifying first data traffic communicated by the first powered device [0026, 0063, traffic priority assignment can be set by the power management controller].
determining a first priority of the first powered device based on the first classifying [0063-0064, power device priority assignment can be identified.  For example, priority can be identified based on data traffic].
second classifying second data traffic communicated by the second powered device [0073, 0082, fig. 7C, traffic priority can be set or identified to more than one power device].
determining a second priority of the second powered device based on the second classifying [0063-0064, power device priority assignment can be identified based on data traffic].
Neither Kabbara or Ghoshal or in combination teach 
comparing the first priority to the second priority;
determining whether to increase a power allocation of the first powered device based on the increase in power requirements and the comparing; and
transmitting a message to the first powered device based on the determining of whether to increase the power allocation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Examiner, Art Unit 2118